Citation Nr: 1751093	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  11-32 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Counsel




INTRODUCTION

The Veteran had active service from November 1967 to August 1988.  The Veteran passed away in October 2008.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board previously remanded this matter in August 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that additional remand for further development of this appeal is necessary in light of more recent submissions by the appellant.  

In this regard, in statements received in September 2016 and April 2017, the appellant suggests that the Veteran was treated post service for heart problems at the VA and Walter Reed Hospital or Army Medical Center.  As it does not appear that VA treatment records dated since service or prior to 2001 have been obtained, remand is necessary to request them.  Additionally, the appellant should be requested to provide the appropriate authorization for the release of records of any treatment of the Veteran from Walter Reed Army Medical Center.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to identify all VA and non-VA health care providers of the Veteran, other than those already associated with the claims file, and authorize VA to obtain non-VA records.   After obtaining the appropriate release of information forms where necessary, obtain all available treatment records from Walter Reed Army Medical Center dating since service.

Additionally, all outstanding VA treatment records dating since service should be obtained, to include records from the Pasco Community Based Outpatient Clinic in New Port Richey, Florida.  Any negative responses should be in writing and should be associated with the claims file.

2.  After the above is complete, along with any additional development indicated by the results of the development requested above, readjudicate the appellant's claim.  If the benefit on appeal remains denied, issue a Supplemental Statement of the Case (SSOC) to the appellant and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




